t c summary opinion united_states tax_court rodney j guarino and lauraine guarino petitioners v commissioner of internal revenue respondent docket no 4776-13s filed date rodney j guarino and lauraine guarino pro_se lori amadei and jordan musen for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined deficiencies in and imposed sec_6662 accuracy-related_penalties with respect to petitioners’ federal_income_tax as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure the issues for decision are whether income rodney j guarino petitioner received from platt properties platt in constitutes net_earnings_from_self-employment subject_to the sec_1401 tax on self-employment_income petitioners are entitled to deductions for losses sustained in a rental real_estate activity and petitioners are liable for a sec_6662 accuracy-related_penalty for either year in issue background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in california at all times relevant here they have been married to each other petitioner holds a bachelor of science degree in accounting and a master’s degree in tax law during each year in issue petitioner was licensed in california as a real_estate broker and was qualified to represent taxpayers before the internal_revenue_service irs as an enrolled_agent he brokered real_estate mortgages and prepared federal_income_tax returns as the sole_proprietor of westoaks financial westoaks through westoaks petitioner originated and serviced residential and commercial real_estate loans in california westoaks accepted mortgage loan applications from individuals and submitted the applications to various lenders sometimes westoaks serviced a mortgage loan on behalf of a lender after the closing of the loan transaction on date petitioners purchased a house from william lyon homes inc wlh that they used as their residence house in connection with this purchase and as shown in the final addendum to joint purchase agreement and escrow instructions wlh agreed to pay a dollar_figure broker fee to platt which is owned by petitioner’s brother-in-law platt remitted dollar_figure of the fee to petitioner in this payment is reported on a form 1099-misc miscellaneous income that platt issued to petitioner for that year petitioners also owned a single-family house in red bluff california red bluff property that they held for rent and or rented out in and in petitioners purchased a single-family house in santa clarita california santa clarita property which they held for rent and or rented out during that year in petitioners hired a property management company to operate and manage the red bluff property among other things the property management company was responsible for collecting rent from petitioners’ tenants otherwise as between petitioners petitioner had more responsibility for the management of the red bluff property and the santa clarita property rental properties from time to time during each year in issue he made repairs and renovations to the rental properties interviewed prospective tenants and negotiated leases if supplies or building materials were needed in order to maintain the rental properties then petitioner routinely traveled to various locations to purchase those supplies and or materials mrs guarino and petitioners’ children were also involved in the management and or maintenance of the rental properties during the years in issue but we cannot tell with any degree of precision how much time each of those individuals might have spent providing service in connection with the rental properties or what services might have been provided neither petitioner kept a contemporaneous log or record that shows the amount of time either spent or specific services either provided with respect to any specific rental property on any specific date during respondent’s examination of petitioners’ and federal_income_tax returns returns petitioner prepared a log first log of activities related to the red bluff property the first log identifies dates on which petitioner mrs guarino or their children provided services related to the red bluff property but none of the entries identifies the amount of time spent two of the entries relate to a year not before the court while the years here in dispute were under consideration by respondent’s appeals_office petitioner prepared a second log second log of activities related to the red bluff property the second log includes activities on six dates all in according to the second log petitioners and or their children spent a total of hours providing services to the red bluff property during no entry in the log identifies who among petitioners and or their children performed those services petitioners submitted an amended_return for each year in issue because it is not important to distinguish between the original return and the amended_return for either year in issue references to a return in this opinion might relate to an original return or an amended_return as appropriate after this case was commenced petitioner prepared a third log third log on which he reported activities related to the red bluff property and westoaks for each year in issue and the santa clarita property for the third log has numerous entries with respect to each rental property and includes entries related to petitioner’s activities as the sole_proprietor of westoaks each entry includes a date on which services were performed in connection with the rental properties and or westoaks and the amount of time spent providing each service the entries associated with westoaks all relate to petitioner it is not clear who performed the services shown in the portions of the logs dedicated to the rental properties shortly before this case was called for trial petitioner amended the third log amended third log to correct discrepancies he discovered with respect to dates and time spent on particular activities the amended third log is similar but not identical to the third log according to the amended third log in petitioner spent hours providing mortgage brokerage services and petitioners and or their children spent hours providing services in connection with the red bluff property according to the amended third log in petitioner spent hours providing mortgage brokerage services petitioner spent dollar_figure hours providing leasing services and petitioners and or their children spent dollar_figure hours on the rental properties petitioner prepared the returns as relevant here each return includes a schedule e supplemental income and loss on which a loss deduction attributable to the rental properties is claimed petitioners’ return also includes a schedule c profit or loss from business for westoaks the income reported on the schedule c includes that payment that petitioner received from platt and a dollar_figure deduction for misc real_estate fees as relevant here in the notice respondent disallowed the above- referenced dollar_figure deduction and increased petitioner’s sec_1401 self- employment_tax accordingly disallowed the rental loss for each year in issue and imposed a sec_6662 accuracy-related_penalty also for each year in issue adjustments made in the notice that have been agreed to between the parties or conceded or are computational will not be discussed i income from platt discussion petitioners reported the income petitioner received from platt and claimed a deduction in the same amount on westoaks’ schedule c included with their return petitioners now concede that they are not entitled to that deduction they now argue however that the income should not have been reported on the schedule c but is properly reported as other income not attributable to a trade_or_business we agree the dollar_figure certainly was an accretion to petitioners’ wealth see 348_us_426 and is includable in their income but the income was received in connection with a personal_transaction not in connection with the trade_or_business of either petitioner because the income is not properly includable in the net profit from either of petitioners’ trades_or_businesses it does not fit within the definition of net_earnings_from_self-employment see sec_1402 and the income is not subject_to the sec_1401 tax on self-employment_income ii rental loss deductions as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal income petitioners do not claim and the record does not demonstrate that the provisions of sec_7491 are applicable and we proceed as though they are not tax_return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs according to respondent the rental loss incurred for each year is deductible only as allowable under section 469--a point petitioners do not dispute in4 general and as relevant here that section provides that an individual is not entitled to a deduction for a loss from a passive_activity see sec_469 d subject_to an exception set forth in the statute by definition a rental_activity including a rental real_estate activity is treated as a passive_activity see sec_469 sec_469 is complex and it is the topic of numerous opinions issued by this court because the parties agree on how sec_469 works however we need not delve into many of those complexities and we focus only on the provisions of that statute at the center of the parties’ dispute according to petitioners petitioner’s mortgage brokerage activity is a real_property_trade_or_business within the meaning of sec_469 petitioners go on to argue that because petitioner spent more than hours the amounts of the losses are not in dispute providing services in connection with his mortgage brokerage business for both years in issue and because he spent more time in that business than he did in any other trades for business during each of those years for both years in issue he is a taxpayer described in sec_469 which provides special rules for taxpayers in real_property business a in general --if this paragraph applies to any taxpayer for a taxable year-- i paragraph shall not apply to any rental real_estate activity of such taxpayer for such taxable_year and ii this section shall be applied as if each interest of the taxpayer in rental real_estate were a separate activity notwithstanding clause ii a taxpayer may elect to treat all interests in rental real_estate as one activity nothing in the preceding provisions of this subparagraph shall be construed as affecting the determination of whether the taxpayer materially participates with respect to any interest in a limited_partnership as a limited_partner b taxpayers to whom paragraph applies --this paragraph shall apply to a taxpayer for a taxable_year if-- i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return the requirements of the preceding sentence are satisfied if and only if either spouse separately satisfies such requirements for purposes of the preceding sentence activities in which a spouse materially participates shall be determined under subsection h c real_property_trade_or_business --for purposes of this paragraph the term real_property_trade_or_business means any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business taking sec_469 into account and given the manner in which sec_469 works simply put if petitioners are correct then they are entitled to the rental loss deductions here in dispute respondent however hardly agrees that they are correct according to respondent because none of petitioners’ various logs is reliable enough to establish the amount of time petitioner spent providing services in any activity there is no credible support in the record for a finding that petitioner spent more than hours in real_property trades_or_businesses in the absence of such a finding petitioners’ position of course must be rejected perhaps more importantly respondent disagrees that petitioner’s mortgage brokerage business is a real_property_trade_or_business respondent argues that mortgage brokerage services are in essence financing services according to respondent financing services do not qualify as a real_property_trade_or_business within the meaning of sec_469 given the way sec_469 works if respondent is correct on either point then petitioners are not entitled to the rental loss deductions as claimed on their returns like respondent we have concerns about the reliability of petitioners’ logs we need not address those concerns however because for the following reasons we find that petitioner’s mortgage brokerage business is not a real_property_trade_or_business within the meaning of sec_469 sec_469 defines a real_property_trade_or_business to mean any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business petitioners focus on the word brokerage contained in that section and argue that petitioner’s mortgage brokerage business is contemplated by the statute we disagree petitioners’ argument ignores the words real_property that precede the specific activities listed in the statute those words modify each of those activities while petitioner’s mortgage brokerage activity constitutes a brokerage trade_or_business it does not constitute a real_property brokerage trade_or_business petitioner was not during either year in issue brokering real because of their adjusted_gross_income for each year in issue petitioners are not otherwise entitled to a portion of the rental loss deduction allowable by sec_469 estate he was brokering financial services the legislative_history of the statute supports the consequence of this distinction congress considered including financing operations in the activities listed in sec_469 but specifically did not do so see h_r 103d cong h_r 102d cong s 102d cong h_r 101st cong s 101st cong see also cong rec h612-02 date because petitioner’s mortgage brokerage services relate to the origination and servicing of residential and commercial real_estate loans--financing operations--we find that the hours petitioner performed with respect to that activity are not included in the definition of a real_property_trade_or_business for purposes of sec_469 to the extent that some of the ancillary services petitioner provided by and through westoaks during the years in issue fall within the definition of real_property brokerage he did not keep a sufficiently reliable log showing how much of his time was dedicated to real_property brokerage and we cannot otherwise make that determination from his testimony or any of the other evidence admitted in this case assuming without finding that petitioner’s amended third log is accurate not treating the hours attributable to petitioner’s mortgage brokerage activities as services provided in connection with a real_property_trade_or_business causes petitioner to fail both tests set forth in sec_469 for both years in issue accordingly petitioner is not a taxpayer described in sec_469 for either of those years it follows that the rental loss deductions here in dispute are subject_to the limitations imposed in sec_469 respondent’s determinations to that end are sustained iii accuracy-related_penalty sec_6662 imposes a penalty of of the portion of the underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax sec_6662 an understatement of income_tax is substantial within the meaning of sec_6662 if as relevant here the understatement exceeds dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the penalty imposed in the notice and here in dispute see sec_7491 and that burden has been satisfied because the understatement of income_tax here computed in the same manner as the deficiency will exceed dollar_figure for each year in issue see sec_6211 sec_6662 sec_6664 that being so it is petitioners’ burden to establish that the imposition of the penalty is not appropriate see 116_tc_438 see also rule a 290_us_111 sec_6664 provides that the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances id para b reliance upon the commissioner’s publications can protect a taxpayer against the imposition of a sec_6662 accuracy-related_penalty see howard v commissioner tcmemo_2015_38 according to petitioners they relied upon irs publication basis of assets in concluding that they were entitled to the dollar_figure deduction they now concede according to that publication rebates treated as adjustments to the sales_price reduce the basis_of_property which petitioners claim to have done with respect to the house nonetheless nothing in irs publication provides authority for the deduction of a rebate as a trade_or_business expense nor did petitioners actually receive a rebate on the purchase_price of the house given petitioner’s education and professional experience petitioners’ reliance upon irs publication in support of the deduction they now concede was not reasonable furthermore petitioners have not provided any explanation for the portions of the underpayments of tax attributable to their other concessions accordingly they are liable for sec_6662 accuracy-related_penalties on the portions of the underpayments of tax attributable to their concessions the resolution of petitioners’ entitlement to the rental loss deductions is made on technical grounds ie whether mortgage brokerage constitutes real_property brokerage for purposes of sec_469 that being so and although we have rejected petitioners’ position that it does we find that they acted reasonably and in good_faith in taking that position it follows that for each year in issue they are not liable for a sec_6662 accuracy-related_penalty with respect to the portion of the underpayment_of_tax attributable to the disallowance of the rental loss deduction to reflect the foregoing decision will be entered under rule
